Citation Nr: 1803497	
Decision Date: 01/18/18    Archive Date: 01/29/18

DOCKET NO.  10-38 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right knee disability. 

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for the residuals of a nose injury/rhinitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel



INTRODUCTION

The Veteran served on active duty from December 8, 1989 to December 27, 1989, and from June 2002 to December 2002. 

This appeal to the Board of Veterans' Appeals (Board) is from an October 2008 rating decision for the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  In April 2014 and in December 2016, the Board remanded the claims for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  The competent and probative evidence of record demonstrates that the Veteran's right and left knee disabilities were not caused or aggravated by his service or a by a service-connected disability.

2.  The competent and probative evidence of record demonstrates that a nasal disability or rhinitis was not caused or aggravated by the Veteran's service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a left knee disability have not been met.  38 U.S.C. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

2.  The criteria for service connection for a right knee disability have not been met.  38 U.S.C. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304, 3.307, 3.309, 3.310 (2017).

3.  The criteria for service connection for a nasal injury or rhinitis have not been met.  38 U.S.C. § 1110, 1112, 1113, 5107 (2012); 38 C.F.R. § 3.102, 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. § 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Direct service connection may be granted with medical evidence of a current disability; medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  38 U.S.C. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303 (b) by evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307, (ii) present manifestations of the same chronic disease, and (iii) evidence of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  If the claimed disability is not one listed under 38 C.F.R. § 3.309, credible lay evidence of continuous symptoms can support the claim.

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. §  3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

Knee Disabilities

The Veteran contends that his right and left knee disabilities were caused or aggravated by his service-connected lumbar spine disability.  He contends that when he experiences back pain, his knees also hurt him.

While the evidence demonstrates a current diagnosis of a right knee disability and a left knee disability, specifically, osteoarthritis of the left knee and patella-femoral syndrome of the right knee, the competent and probative medical evidence weighs heavily against the Veteran's claim for service connection.

Specifically, three VA examiners have reviewed the claims file, and conducted an interview and a physical examination with the Veteran, but have concluded that the Veteran's lumbar spine disability did not cause the Veteran's right or left knee disability.  In December 2009, a VA examiner explained that the Veteran's current mild bilateral knee conditions were not caused by the Veteran's lumbar spine disability because normally that process would be reversed, in that the knee disability would cause a lumbar spine disability.  Moreover, mild problems with the knees was quite common in the general population after 40 years of age secondary to gradual 'wear and tear.'  In August 2014, a VA examiner similarly explained that back conditions did not lead to the development of knee problems, and such a relationship was not supported by the medical literature.  In March 2017, a VA examiner provided the same conclusion, and also concluded that it was less likely than not that the Veteran's lumbar spine disability aggravated his right or left knee disability.  The examiner explained that the Veteran's lumbar disc disease did not show evidence of any resulting gait abnormality or weakness of the hamstrings or extensor mechanism of the knees.  Therefore, the lumbar spine disability did not cause any excessive stresses on the knees leading to osteoarthritis or patellofemoral syndrome.  The examiner included citations to medical literature demonstrating that low back disabilities were not associated with the Veteran's knee conditions, and thus his lumbar spine disability had not caused or aggravated his knee disabilities.

The Board finds that above medical opinions to be highly probative.  The opinions are well-reasoned, they are based upon the Veteran's individual clinical picture, and they are also consistent with one another in their findings.  And, while the Veteran is competent to report symptoms of knee pain, he is not competent to relate his knee disabilities to his lumbar spine disability, as that conclusion requires medical training and knowledge.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 429 F.3d 1372 (Fed. Cir. 2007).  Thus, the Board places less probative weight on his contentions in this respect.

The Board also finds that the Veteran's knee disabilities were not caused or aggravated by his service.  For one, the Veteran has not put forth specific contentions to support that claim, and the service treatment records do not demonstrate complaints of or treatment for a right or left knee disability.  Furthermore, an August 2003 VA examination showed no musculoskeletal complaints or problems relating to the knees.  Moreover, the August 2014 VA examiner opined that the Veteran's knee disabilities were not related to his service, explaining that the service treatment records showed no evidence of complaints or treatment for the knees, and there was no evidence of knee complaints or treatment for several years following service separation.  Thus, it was less likely than not that the current knee disabilities were caused or aggravated by service.

Accordingly, based upon the above evidence, the Board finds that service connection for a right or left knee disability is not warranted.

Residuals of a Nose Injury/Rhinitis

The Veteran contends that he was hit in the nose with the butt of a rifle while in service and has suffered from residuals of a nose injury and rhinitis since that incident.  

The service treatment records are negative for an injury to the nose.  However, an October 2004 post-service VA treatment record shows the Veteran's report of this incident to his treating physician.  At the time, he was diagnosed with a deviated septum with an underlying allergic component.  The Veteran underwent a nasal fracture repair in December 2004.  A July 2010 VA record shows an ongoing diagnosis of chronic rhinitis.

However, in March 2017, a VA examiner physically examined the Veteran and reviewed the file, but found that the Veteran's reported residuals of a nasal injury and/or rhinitis were not caused or aggravated by his service.  

Significantly, the 2017 VA examiner found that the Veteran did not suffer from any residuals of a nose injury.  While noting that the Veteran had undergone surgery to correct a deviated septum in 2004, there was no evidence of any current nasal disability or residuals related to the previous deviated septum.  There was additionally no evidence of any residual pulmonary disability.  In that regard, the Board notes that the Veteran filed his claim for service connection in January 2005, following the correction of his deviated septum.  The post-service records dated during the appeal period are consistent with the 217 VA examiner's finding of no residual nasal disability related to the corrected deviated septum.  Thus, the Board finds that, because there is no nasal injury/deviated septum shown during the appeal period, there is no disability upon which to claim service connection for a nasal disability.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  Moreover, even if there was evidence of a nasal disability or deviated septum during the appeal period, the 2017 VA examiner found no indication of a nasal injury in service that could relate to the post-service deviated septum.  On service separation examination, the Veteran did not report any nasal injury or respiratory problem.  Thus, the examiner found that it was unlikely that the Veteran's deviated septum was related to his service.

The treatment records support the VA examiner's conclusion.  An August 2003 VA examination shows a finding of "no sinus tenderness," or any other complaint or abnormality of the nasal area.  Therefore, there is a lack of continuity of symptoms of a nasal injury/disability until August 2004, when the Veteran was diagnosed with a deviated septum.  Thus, there is a lack of continuity of symptoms since service or indication of this condition having occurred in service.

With regard to the Veteran's rhinitis, the Board also finds that service connection is not warranted.  The 2017 VA examiner found that it was less likely than not that the Veteran's rhinitis was caused or aggravated by his service.  The examiner explained that the Veteran's post-service rhinitis was diagnosed in 2005, nearly three years following separation from service.  The service treatment records showed no evidence of rhinitis in service.  While the Veteran was treated for one episode of sinusitis in service, that illness was treated with antibiotics and resolved without any residual, and there was no indication that the Veteran's current rhinitis was related to the previous acute sinusitis episode.

Thus, with regard to the Veteran's rhinitis, the competent medical evidence does not show complaints of or treatment for rhinitis in service or on separation from service.  There is a lacking of continuity of symptoms when taking into consideration the 2003 VA examination and post-service treatment records.  Finally, the 2017 VA examiner found no indication that the Veteran's rhinitis was caused or aggravated by service, further stating that nasal trauma, if it had occurred, did not cause rhinitis.

Accordingly, when taking into consideration the above, the Board finds that service connection for a nasal disability/rhinitis, is not warranted.


ORDER

Service connection for a left knee disability is denied.

Service connection for a right knee disability is denied.

Service connection for a nasal injury or rhinitis is denied.



____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


